AMENDMENT DATED AUGUST 31, 2010 TO THE AMENDED AND RESTATED BY-LAWS OF JOHN HANCOCK BOND TRUST JOHN HANCOCK CALIFORNIA TAX-FREE INCOME FUND JOHN HANCOCK CAPITAL SERIES JOHN HANCOCK CURRENT INTEREST JOHN HANCOCK INVESTMENT TRUST JOHN HANCOCK INVESTMENT TRUST II JOHN HANCOCK INVESTMENT TRUST III JOHN HANCOCK MUNICIPAL SECURITIES TRUST JOHN HANCOCK SERIES TRUST JOHN HANCOCK SOVEREIGN BOND FUND JOHN HANCOCK STRATEGIC SERIES JOHN HANCOCK TAX-EXEMPT SERIES FUND EACH DATED MARCH 8, 2 AND BY-LAWS OF JOHN HANCOCK FUNDS III DATED JUNE 9, 2 Section 4.3 of ARTICLE IV is hereby amended to read as follows in its entirety: Section 4.3 Retirement Age . The retirement age for Trustees shall be seventy three and therefore each Trustee shall retire from service on December 31 of the year in which he or she reaches his or her seventy-third birthday.
